         Case 1:19-cv-02316-RC Document 99-5 Filed 07/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  DAVID ALAN CARMICHAEL, et al.,

                        Plaintiffs,

                 v.                              Civil Action No. 19-2316 (RC)

  ANTONY J. BLINKEN, in his official
  capacity as Secretary of State, et al.,

                        Defendants.


                                      [PROPOSED] ORDER

       Upon consideration of Defendants’ motion to dismiss or, in the alternative, for summary

judgment, Plaintiffs’ opposition, and the entire record herein, it is hereby ORDERED that

Defendants’ motion is GRANTED. It is FURTHER ORDERED that Plaintiffs’ Complaint is

DISMISSED with prejudice.



                                                   ________________________
Date                                               Hon. Rudolph Contreras
                                                   United States District Judge
